Motion Granted and Order filed September 24, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00751-CV
                                 ____________

                      IN RE BDPJ HOUSTON, LLC, Relator


                     On Appeal from the 133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-54130


                                     ORDER

      On August 27, 2013, relator BDPJ Houston, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221. Relator asks this court to
order the Honorable Jaclanel McFarland, judge of the 133rd District Court of
Harris County, to set aside her order dated August 19, 2013, entered in trial court
cause number 2010-54130, styled Water Rescue, Inc. v. Central Management, Inc.
and BDPJ Houston, LLC. Relator asserts respondent abused her discretion by
compelling the production of documents evidencing the amount, location, and
expenditure of confidential settlement funds.
         Relator also has filed a motion for a temporary stay of the proceedings
below. See Tex. R. App. P. 52.8(b), 52.10. On August 27, 2013, relator asked this
court to stay the trial court’s order compelling production pending a decision on
the petition for writ of mandamus.

         It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

         We ORDER the trial court’s August 19, 2013 order compelling production
in trial court cause number 2010-54130, styled Water Rescue, Inc. v. Central
Management, Inc. and BDPJ Houston, LLC., STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests Central Management, Inc., the real party in
interest, to file a response to the petition for writ of mandamus on or before
October 8, 2013. See Tex. R. App. P. 52.4.



                                   PER CURIAM

Panel consists of Justices Frost, Busby, and Donovan.